Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Thomas Keely on 18 February 2022.
The application has been amended as follows: 
1. (Currently Amended) A system for navigating to a target, the system comprising:
a bronchoscope;
a catheter configured to be advanced through a working channel of the bronchoscope and defining a lumen extending therethrough for receiving a therapeutic medication application tool;
a computing device including a memory and at least one processor;
a plurality of images stored in the memory;
a display device that displays a user interface; and
a program stored in the memory that, when executed by the at least one processor, causes the computing device to:
display, via the user interface of the display device, at least one image of the plurality of images depicting a target and a progression of the catheter through an airway; 
determine a probability treatment zone including a maximum probable distribution of a therapeutic medication distributed by the therapeutic medication application tool once deployed on a trajectory beyond a distal end of the catheter,
wherein:
the probability treatment zone is determined based on a maximum distance the therapeutic medication application tool can extend through and beyond the distal end of the catheter; and
corresponding to the probability treatment zone and including:
a cone tapering from a flat base spaced distally from the distal end of the catheter to an apex disposed at the distal end of the catheter; and
a hemisphere having a flat base coplanar with the flat base of the cone and a curved surface extending distally from the flat base of the hemisphere;
display, via the user interface of the display device, the maximum probable distribution of the therapeutic medication in the at least one image of the plurality of images; and
display, via the user interface of the display device, the target at least partially encompassed by the volumetric shape to depict an overlap area between the target and the volumetric shape, wherein the volumetric shape is displayed in a first color in response to at least a threshold portion of the target being encompassed by the volumetric shape and in a second color in response to less than the threshold portion of the target being encompassed by the volumetric shape.

4. (Currently amended) The system according to claim 1, wherein the user interface is configured such that an increase in the overlap area between the target 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: After further consideration of the claims, examiner notes that because the capabilities of Zhao’s tool is not being graphically shown, no such overlap between the probability treatment zone and the target of Zhao exists. It would have required impermissible hindsight from applicant’s disclosure for a person having ordinary skill in the art to have modified the system of Zhao to include depicting an overlap area between the maximum volumetric distribution of Raghavan and the target of Zhao. Furthermore, it would have required hindsight reasoning to modify the capabilities of Zhao to comprise the maximum probability distribution of medication since there is no disclosure in Zhao of applying medication. The combination of features prescribed in each of independent claims 1 and 30 is not taught or fairly well suggested by the prior art collectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOKE LYN KLEIN/               Examiner, Art Unit 3793    

/AMANDA LAURITZEN MOHER/               Acting SPE, Art Unit 3793